COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ANTONIO LOPEZ,                                §               No. 08-17-00039-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                171st District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20120D04452)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 1, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robin Norris, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 1, 2018.

       IT IS SO ORDERED this 22nd day of February, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.